Citation Nr: 0626709	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder. 
 
2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 through April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case is now before the 
Board for appellate review.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

At the veteran's December 2005 hearing, he stated that his 
rating for post-traumatic stress disorder "should be more."  
This claim for an increased rating for PTSD is REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a November 1968 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability; he was notified of the decision in November 
1968, but failed to perfect an appeal.

2.  Evidence associated with the record since November 1968 
is new and material and so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a back disability.


CONCLUSION OF LAW

Evidence received since the November 1968 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a low back disability is reopened. 38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disability.  He filed a claim for a back disability in 
September 1968, which was denied, without appeal, in November 
1968.  A claim that has been denied, and not appealed, will 
not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  There 
is an exception to this rule.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2005).  The amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in March 2001, before the amendment's effective date.  
Therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim; however, the specified bases for the 
previous final disallowance must be considered in determining 
whether the newly submitted evidence is probative.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Evans v. Brown, 9 Vet. App. 273 
(1996).

While the RO ultimately reopened the veteran's claim for 
service connection for a low back disability and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The November 1968 rating decision denied the veteran's claim, 
because the back injury claimed by the veteran was not shown 
by the evidence of record.  Since November 1968, the veteran 
has submitted evidence the bears directly and substantially 
on the existence of a current back disability.  38 C.F.R. 
§ 3.156(a) (2001).  In particular, the November 1990 
treatment note from Dr. Nixon's office discusses the 
veteran's back pain and notes point tenderness over the lower 
lumbar spinus processes.  The October 2001 record from Dr. 
LaBrecque discusses the veteran's advanced disc dessication 
(deterioration) at the L4-5 and L5-S1 levels and a 
generalized annular bulge at L4-5, as shown in the November 
1990 x-ray report, also of record.  In May 2003, the veteran 
submitted additional evidence from Dr. LaBrecque that 
suggests a potential nexus between the veteran's back 
symptomology and his in-service combat.

These records are clearly "new" evidence, because they were 
not before the RO at the time of its September 1968 decision.  
The evidence is also material, because it relates to a 
specific element of the veteran's claim that was essential to 
the September 1968 decision. The veteran's claim of 
entitlement to service connection was denied at that time 
because his back disability was not shown by the evidence of 
record. The new evidence indicates that the veteran may, in 
fact, have a current back disability related to his combat 
during military service. The new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim, and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a low back disability has been submitted.  

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been received and the veteran's 
claim for service connection for a low back disability is 
reopened, and, to this extent, the appeal is granted.


REMAND

The veteran is seeking service connection for a low back 
disorder.  He has submitted evidence from his private 
chiropractor, as well as x-ray evidence, suggesting a current 
deterioration at his lumbar spine.  The claims folder also 
contains years of treatment records reflecting low back pain.  
There is, however, no evidence diagnosing the veteran's 
current back disability.  Thus, a remand is required in order 
to afford the veteran a VA examination.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

The report from the November 1990 x-ray of the lumbar spine 
shows a large extrusion of the nucleus pulposis in the right 
paracentral location at L5-S1, and disc dessication and 
annular bulge at L4-5.  In October 2001, Dr. LaBrecque 
discusses the November 1990 x-ray report and states that the 
veteran's condition is progressive in nature.  In May 2003, 
the veteran submitted additional evidence from Dr. LaBrecque 
that suggests a potential nexus between the veteran's back 
condition and his in-service combat.  This evidence reflects 
symptoms of a current back disability, as well as suggests 
that these symptoms may be related to active service, but 
there is not sufficient medical evidence to make a decision 
on the claim.  An examination is required to establish the 
veteran's current diagnosis, as well as establish the 
etiology of any current low back (lumbar spine) disability.  
This is particularly important, because there is evidence in 
the record of a February 2004 fracture of areas of the 
veteran's thoracic spine.  An examination is necessary to 
determine whether the veteran's current symptomology is 
related to an in-service incurrence, or to the February 2004 
fracture.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran under 38 C.F.R. § 3.159(b).  The 
notice must be in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 
 
2.  Afford the veteran a VA spine 
examination to determine the current 
nature and etiology of his current back 
disability.  The examiner should diagnose 
any current low back disability.  If a 
current low back disability is found, then 
the examiner should provide an opinion 
regarding the etiology of the veteran's 
back disorder by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's back 
disorder was caused by disease or injury 
during service, or by the veteran's combat 
in service?  A complete rationale should 
be provided for any opinion expressed.
 
The examiner is also asked to provide an 
opinion as to the relationship between the 
veteran's February 2004 thoracic spine 
fracture and his current low back 
disability, if any.

The claims folder, including this remand, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed. 
 
3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


